ORDER

PER CURIAM.
Appellant, Sally Ross (“Ross”), appeals the judgment of the Circuit Court of St. Louis County, entered after a jury trial, in favor of Respondent, Crow Brokerage Company, Inc. D/B/A Trammell Crow Company (“Crow Brokerage”). Ross had filed a wrongful discharge claim against Crow Brokerage asserting she was discharged in violation of a public policy exception to the employment at-will doctrine. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.